Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Ed Smith on 08/15/2022. 

The application has been amended as follows: 
In the claims: 

1. (Currently Amended)	A method, comprising:
capturing an image;
determining an environment in which a user is operating a computing device;
detecting a hand gesture based on an object in the image;
selecting a machine learned model configured to:
generate a bounding box,
determine a feature based on a portion of the object within the bounding box, and
identify the object based on the feature;
determining, using [[a]]the machine learned model, an intent of the user based on thethe bounding box and the environment; and
executing a task based at least on the intent of the user.


5. (Currently Amended)	The method of claim 1, wherein the image is captured using a single non-depth sensing camera of [[a]]the computing device.


10. (Cancelled))	

11. (Currently Amended)	A system comprising:
a memory storing a set of instructions; and
a processor configured to execute the set of instructions to cause the system to: 
capture an image;
determine an environment in which a user is operating a computing device;
detect a hand gesture based on an object in the image;
select a machine learned model configured to:
generate a bounding box,
determine a feature based on a portion of the object within the bounding box, and
identify the object based on the feature;
determine, using [[a]]the machine learned model, an intent of the user based on thethe bounding box and the environment; and
execute a task based at least on the intent of the user.


15. (Currently Amended)	The system of claim 11, wherein the image is captured using a single non-depth sensing camera of [[a]]the computing device.


18. (Cancelled)


20. (Currently Amended)	A non-transitory computer readable storage medium containing instructions that when executed by a processor of a computer system cause the processor to perform steps comprising:
capturing an image;
determining an environment in which a user is operating a computing device;
detecting a hand gesture based on an object in the image;
selecting a machine learned model configured to:
generate a bounding box,
determine a feature based on a portion of the object within the bounding box, and
identify the object based on the feature;
determining, using [[a]]the machine learned model, an intent of the user based on thethe bounding box and the environment; and
executing a task based at least on the intent of the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628